Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
JAVIER RIVAS,)
		   No.  08-02-00408-CR

)
			Appellant,)
			Appeal from

)
v.)
		      383rd District Court

)
THE STATE OF TEXAS,)
		  of El Paso County, Texas

)
			Appellee.)
		      (TC# 20010D02315)


MEMORANDUM OPINION


	Appellant's attorney has filed a motion to withdraw based on his inability to locate Appellant. 
Further, the court reporter has previously notified the court that no financial arrangements had been
made for preparation of the record.  Consequently, we ordered a hearing in the trial court for the
purpose of determining whether Appellant has retained new counsel or is entitled to court-appointed
counsel.  In response to our order, the trial judge conducted a hearing at which Appellant and his
counsel, Ronald E. Henry, were present.  At the hearing, Appellant stated under oath that he did not
wish to pursue his appeal and he wishes for it to be dismissed.  The trial court entered written
findings to that effect.
	Although no written motion has been filed in compliance with Rule 42.2(a) of the Texas
Rules of Appellate Procedure,  we believe that good cause exists to suspend the operation of Rule
42.2(a) in this case in accordance with Rule 2.  See Tex.R.App.P. 2.  We have not yet issued a
decision.  Based upon Appellant's sworn statements and the trial court's findings, counsel's motion
to withdraw is granted and the appeal is dismissed.


May 15, 2003PER CURIAM


Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)